' Roger Hollet John Clapp and William Clapp or their OverSeers Captn Roger Clapp, Thomas Carter and Ioseph Homes or either of them plaints conta Sam11 Pelton Master of the Katch Blessing Defendt for that the sd Pelton hath greatly wronged & shamefully abused the sd Roger Hollet John and William Clapp, who were by him shippd at Topsham as passengers hither putting into Plimouth commanded them to go ashore and would not suffer them to have any releife onboard for severall nights and dayes so likewise at Falmouth, and did not give them halfe allowance the Voyage hither, yet hath extorted and received Seven pounds apeice in Silver for their passage, whereby they are greatly damnified. . . . The Iury . . . found for the plaint8 thirty one Shillings apeice in money damage and costs of Court allowd twenty Seven Shillings ten pence.